AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Plan”), is made as of this 7th day of December, 2004, by and between Templeton Capital Accumulator Fund (the “Fund”), a statutory trust created under the laws of the State of Delaware with its principal place of business at 500 East Broward Boulevard, Suite 2100, Fort Lauderdale, Florida 33394-3091, and Templeton Growth Fund, Inc. (the “Company”), a corporation organized under the laws of the State of Maryland with its principal place of business at 500 East Broward Boulevard, Suite 2100, Fort Lauderdale, Florida 33394-3091. PLAN OF REORGANIZATION The reorganization (hereinafter referred to as the “Plan “) will consist of (i) the acquisition by the Company of substantially all of the property, assets and goodwill of the Fund in exchange solely for full and fractional Class A shares of common stock, par value $1.00 per share, of the Company (the “Shares”); (ii) the distribution of the Shares to the shareholders of the Fund according to their respective interests in the Fund in complete liquidation of the Fund; and (iii) the dissolution of the Fund as soon as is practicable after the closing (as defined in Section 3, hereinafter called the “Closing”), all upon and subject to the terms and conditions of this Plan hereinafter set forth. AGREEMENT In order to consummate the Plan and in consideration of the premises and of the covenants and agreements hereinafter set forth, and intending to be legally bound, the parties hereto covenant and agree as follows: 1. Sale and Transfer of Assets, Liquidation and Dissolution of the Fund. (a) Subject to the terms and conditions of this Plan, and in reliance on the representations and warranties of the Company herein contained, and in consideration of the delivery by the Company of the number of Shares hereinafter provided, the Fund agrees that it will convey, transfer and deliver to the Company at the Closing all of the Fund’s then existing assets, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders’ rights of redemption), except for cash, bank deposits, or cash equivalent securities in an estimated amount necessary to: (i) pay the Fund’s share of the costs and expenses of carrying out this Plan (including, but not limited to, fees of counsel and accountants, and expenses of its liquidation and dissolution contemplated hereunder), which costs and expenses shall be established on the Fund’s books as liability reserves; (ii) discharge its unpaid liabilities on its books at the closing date (as defined in Section 3, hereinafter called the “Closing Date”), including, but not limited to, its income dividends and capital gains distributions, if any, payable for the period prior to, and through, the Closing Date and excluding those liabilities that would otherwise be discharged at a later date in the ordinary course of business; and (iii) pay such contingent liabilities as the Board of Trustees of the Fund shall reasonably deem to exist against the Fund, if any, at the Closing Date, for which contingent and other appropriate liability reserves shall be established on the Fund’s books (hereinafter “Net Assets”). The Company shall not assume any liability of the Fund and the Fund shall use its reasonable best efforts to discharge all of its known liabilities, so far as may be possible, from the cash, bank deposits and cash equivalent securities described above. The Fund shall also retain any and all rights that it may have over and against any person that may have accrued up to and including the close of business on the Closing Date. (b) Subject to the terms and conditions of this Plan, and in reliance on the representations and warranties of the Fund herein contained, and in consideration of such sale, conveyance, transfer, and delivery, the Company agrees at the Closing to deliver to the Fund the number of Shares, determined by dividing the net asset value per share of the Fund by the net asset value per share of Class A shares of the Company and separately multiplying the result thereof by the number of outstanding shares of the Fund, as of 4:00 p.m. Eastern time on the Closing Date. The number of Shares delivered to the Fund shall have an aggregate net asset value equal to the value of the Fund’s Net Assets, all determined as provided in Section 2 of this Plan and as of the date and time specified therein. (c) Immediately following the Closing, the Fund shall dissolve and distribute pro rata to the Fund’s shareholders of record as of the close of business on the Closing Date, the Shares received by the Fund pursuant to this Section 1. Such dissolution and distribution shall be accomplished by the establishment of accounts on the share records of the Fund of the type and in the amounts due such shareholders based on their respective holdings as of the close of business on the Closing Date. Fractional Shares shall be carried to the third decimal place. As promptly as practicable after the Closing, each holder of any outstanding certificate or certificates representing shares of beneficial interest of the Fund shall be entitled to surrender the same to the transfer agent of the Company in exchange for the number of Shares theretofore represented by the certificate or certificates so surrendered shall have been converted. Certificates for Shares shall not be issued, unless specifically requested by the shareholders. Until so surrendered, each outstanding certificate which, prior to the Closing, represented shares of beneficial interest of the Fund shall be deemed for purposes to evidence ownership of the number of Shares into which the Fund shares (which prior to the Closing were represented thereby) have been converted. (d) At the Closing, each shareholder of record of the Fund as of the record date (the “Distribution Record Date”) with respect to any unpaid dividends and other distributions that were prepared prior to the Closing, including any dividend or distribution declared pursuant to Section 8(e) hereof, shall have the right to receive such unpaid dividends and distributions with respect to the shares of the Fund that such person had on such Distribution Record Date. (e) All books and records relating to the Fund, including all books and records required to be maintained under the Investment Company Act of 1940, as amended (the “1940 Act”) and the rules and regulations thereunder, shall be available to the Company from and after the date of this Agreement, and shall be turned over to the Company on or prior to the Closing. 2. Valuation. (a) The net asset value of the Shares and the Fund’s shares and the value of the Fund’s Net Assets to be acquired by the Company hereunder shall in each case be computed as of 4:00 p.m. Eastern time on the Closing Date unless on such date (a) the New York Stock Exchange (“NYSE”) is not open for unrestricted trading or (b) the reporting of trading on the NYSE or elsewhere is disrupted or (c) any other extraordinary financial event or market condition occurs (all such events described in (a), (b) or (c) are each referred to as a “Market Disruption”). The net asset value per share of the Shares and the Fund’s shares and the value of the Fund’s Net Assets shall be computed in accordance with the valuation procedures set forth in the respective prospectuses of the Company and the Fund. (b) In the event of a Market Disruption on the proposed Closing Date so that an accurate appraisal of the net asset value of the Shares or the Fund’s shares or the value of the Fund’s Net Assets is impracticable, the Closing Date shall be postponed until the first business day when regular trading on the NYSE shall have been fully resumed and reporting shall have been restored and other trading markets are otherwise stabilized. (c) All computations of value regarding the net asset value of the Shares and the Fund’s shares and the value of the Fund’s Net Assets shall be made by the investment advisor to the Company; provided, however, that all computations of value shall be subject to review by the Fund. 3. Closing and Closing Date. The Closing Date shall be May 20, 2005, or such later date as the parties may mutually agree. The Closing shall take place at the principal office of the Fund at 5:00 p.m., Eastern time, on the Closing Date.
